
	
		II
		112th CONGRESS
		2d Session
		S. 3073
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to clarify the classification of recreational performance outerwear, and
		  for other purposes. 
	
	
		1.Knit apparel and
			 accessories
			(a)DefinitionsThe
			 Additional U.S. Note to Chapter 61 of the Harmonized Tariff Schedule of the
			 United States is amended—
				(1)in the heading, by
			 striking Additional U.S. Note and inserting Additional
			 U.S. Notes; and
				(2)by adding at the
			 end the following new notes:
					
						2. (a)For purposes of this chapter, the term
				recreational performance outerwear means trousers (including, but
				not limited to, paddling pants, ski or snowboard pants, and ski or snowboard
				pants intended for sale as parts of ski-suits), coveralls and bib overalls, and
				jackets (including, but not limited to, full zip jackets, paddling jackets, ski
				jackets, and ski jackets intended for sale as parts of ski-suits),
				windbreakers, and similar articles (including padded, sleeveless jackets)
				composed of knit fabrics of cotton, wool, hemp, bamboo, silk, or manmade fiber,
				or a combination of such fibers, that are either water-resistant or visibly
				coated, or both, with critically sealed seams, and with 5 or more of the
				following features:
							(i)Insulation for cold weather protection.
							(ii)Pockets, at least one of which has a zippered,
				hook and loop, or other type of closure.
							(iii)Elastic, drawcord, or other means of
				tightening around the waist or leg hems, including hidden leg sleeves with a
				means of tightening at the ankle for trousers and tightening around the waist
				or bottom hem for jackets.
							(iv)Venting, not including grommet(s).
							(v)Articulated elbows or knees.
							(vi)Reinforcement in one of the following areas: the
				elbows, shoulders, seat, knees, ankles, or cuffs.
							(vii)Weatherproof closure at the waist or
				front.
							(viii)Multi-adjustable hood or adjustable
				collar.
							(ix)Adjustable powder skirt, inner protective skirt,
				or adjustable inner protective cuff at sleeve hem.
							(x)Construction at the arm gusset that utilizes
				fabric, design, or patterning to allow radial arm movement.
							(xi)Odor control technology.
							The term
				recreational performance outerwear does not include occupational
				outerwear or garments with an outer surface of looped pile.(b)For purposes of this Note, the following terms
				have the following meanings:
							(i)The term water-resistant means that a
				garment must have a water resistance (see ASTM designations D 3779–81 and D
				7017) such that, under a head pressure of 600 millimeters, not more than 1.0
				gram of water penetrates after two minutes when tested in accordance with the
				current version of AATCC Test Method 35. The water resistance of the garment is
				the result of a rubber or plastics application to the outer shell, lining, or
				inner lining.
							(ii)The term visibly coated refers to
				fabric that is impregnated, coated, covered, or laminated with plastics, such
				as fabrics described in Note 2 to chapter 59.
							(iii)The term sealed seams means seams
				that have been covered by means of taping, gluing, bonding, cementing, fusing,
				welding, or a similar process so that water cannot pass through the seams when
				tested in accordance with the current version of AATCC Test Method 35.
							(iv)The term critically sealed seams
				means—
								(A)for jackets, sealed seams that are sealed at the
				front and back yokes, or at the shoulders, arm holes, or both, where
				applicable; and
								(B)for trousers, sealed seams that are sealed at the
				front (up to the zipper or other means of closure) and back rise.
								(v)The term insulation for cold weather
				protection means insulation with either synthetic fill, down, a
				laminated thermal backing, or other lining for thermal protection from cold
				weather.
							(vi)The term venting refers to
				closeable or permanent constructed openings in a garment (excluding front,
				primary zipper closures and grommet(s)) to allow increased expulsion of
				built-up heat during outdoor activities. In a jacket, such openings are often
				positioned on the underarm seam of a garment but may also be placed along other
				seams in the front or back of a garment. In trousers, such openings are often
				positioned on the inner or outer leg seams of a garment but may also be placed
				along other seams in the front or back of a garment.
							(vii)The term articulated elbows or
				knees refers to the construction of a sleeve (or pant leg) to allow
				improved mobility at the elbow (or knee) through the use of extra seams, darts,
				gussets, or other means.
							(viii)The term reinforcement refers
				to the use of a double layer of fabric or section(s) of fabric that is
				abrasion-resistant or otherwise more durable than the face fabric of the
				garment.
							(ix)The term weatherproof closure means
				a closure (including, but not limited to, laminated or coated zippers, storm
				flaps, or other weatherproof construction) that has been reinforced or
				engineered in a manner to reduce the penetration or absorption of moisture or
				air through an opening in the garment.
							(x)The term multi-adjustable hood or adjustable
				collar means a draw cord, adjustment tab, or elastic incorporated into
				the hood or collar construction to allow volume adjustments around a helmet,
				the crown of the head, neck, or face.
							(xi)The terms adjustable powder skirt
				and inner protective skirt refer to a partial lower inner lining
				with means of tightening around the waist for additional protection from the
				elements.
							(xii)The term arm gusset means
				construction at the arm of a gusset that utilizes an extra fabric piece in the
				under arm usually diamond- or triangular-shaped, design, or pattern to allow
				radial arm movement.
							(xiii)The term radial arm movement
				refers to unrestricted, 180-degree range of motion for the arm while wearing
				performance outerwear.
							(xiv)The term odor control technology
				means an additive in a fabric or garment capable of adsorbing, absorbing, or
				reacting with human odors, or effective in reducing odor-causing bacteria,
				including but not limited to activated carbon, silver, copper, or any
				combination thereof.
							(xv)The term occupational outerwear
				means outerwear garments, including uniforms, designed or marketed for use in
				the workplace or at a worksite to provide durable protection from cold or
				inclement weather and/or workplace hazards, such as fire, electrical, abrasion,
				or chemical hazards, or impacts, cuts, punctures, or similar hazards.
							3.For purposes of this chapter, the importer of record
				shall certify upon entry whether garments claimed as recreational performance
				outerwear have an outer surface that is water-resistant, visibly coated, or a
				combination thereof, and shall further enumerate the specific features that
				make the garments eligible to be classified as recreational performance
				outerwear.
						.
				(b)Tariff
			 classificationsChapter 61 of the Harmonized Tariff Schedule of
			 the United States is amended as follows:
				(1)By striking
			 subheading 6101.20.00 and inserting the following, with the article description
			 for subheading 6101.20 having the same degree of indentation as the article
			 description for subheading 6101.20.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6101.20Of cotton:
									
									6101.20.05Recreational performance
						outerwear15.9%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU)50%
									
									6101.20.10Other15.9%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)50%
									
								
							
						.
				(2)By striking
			 subheadings 6101.30.10 through 6101.30.20 and inserting the following, with the
			 article description for subheading 6101.30.05 having the same degree of
			 indentation as the article description for subheading 6101.30.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6101.30.05Recreational
						performance outerwear28.2%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 8% (AU)72%
									
									Other:
									
									6101.30.10Containing 25 percent or more by
						weight of leather 5.6%Free (BH, CA, CL,
						IL, JO, KR, MA, MX, OM, P, PE, SG) 5% (AU)35%
									
									6101.30.15Containing 23 percent or more by
						weight of wool or fine animal hair38.6¢/kg + 10%Free (BH, CA, CL,
						IL, JO, KR, MA, MX, OM, P, PE, SG) 8% (AU)77.2¢/kg + 54.5%
									
									6101.30.20Other28.2%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)72%
									
								
							
						.
				(3)By striking subheadings 6101.90.05 through
			 6101.90.90 and inserting the following, with the article description for
			 subheading 6101.90.01 having the same degree of indentation as the article
			 description for subheading 6101.90.05 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6101.90.01Recreational
						performance outerwear5.7%Free (BH, CA, CL, E*, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 5.1% (AU)45%
									
									Other:
									
									6101.90.05Of wool or fine animal
						hair61.7¢/kg + 16%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)43.1¢/kg + 9.6%
						(OM)77.2¢/kg + 54.5%
									
									6101.90.10Containing 70 percent or more by
						weight of silk or silk waste0.9%Free (AU, BH, CA,
						CL, E, IL, J, JO, KR, MA, MX, OM, P, PE, SG)45%
									
									6101.90.90Other5.7%Free (BH, CA, CL, E*, IL, JO, KR,
						MA, MX, OM, P, PE, SG) 5.1% (AU)45%
									
								
							
						.
				(4)By striking
			 subheading 6102.10.00 and inserting the following, with the article description
			 for subheading 6102.10 having the same degree of indentation as the article
			 description for subheading 6102.10.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6102.10Of wool or fine animal hair:
									
									6102.10.05Recreational performance
						outerwear55.9¢/kg + 16.4%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, P, PE, SG) 8% (AU) 39.1¢/kg
						+ 9.8% (OM)68.3¢/kg +
						54.5%
									
									6102.10.10Other55.9¢/kg +
						16.4%Free (BH, CA, CL, IL, JO, KR, MA, MX, P, PE, SG) 8% (AU)
						39.1¢/kg + 9.8% (OM)68.3¢/kg + 54.5%
									
								
							
						.
				(5)By striking
			 subheading 6102.20.00 and inserting the following, with the article description
			 for subheading 6102.20 having the same degree of indentation as the article
			 description for subheading 6102.20.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6102.20Of cotton:
									
									6102.20.05Recreational
						performance outerwear15.9%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P,
						PE, SG) 8% (AU)50%
									
									6102.20.10Other15.9%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)50%
									
								
							
						.
				(6)By striking subheadings 6102.30.05 through
			 6102.30.20 and inserting the following, with the article description for
			 subheading 6102.30.01 having the same degree of indentation as the article
			 description for subheading 6102.30.05 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6102.30.01Recreational
						performance outerwear28.2%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 8% (AU)72%
									
									Other:
									
									6102.30.05Containing 25 percent or more by
						weight of leather5.3%Free (BH, CA, CL,
						IL, JO, KR, MA, MX, OM, P, PE, SG) 4.7% (AU)35%
									
									6102.30.10Containing 23 percent or more by
						weight of wool or fine animal hair64.4¢/kg +
						18.8%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG) 8%
						(AU)68.3¢/kg + 54.5%
									
									6102.30.20Other28.2%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)72%
									
								
							
						.
				(7)By striking subheadings 6102.90.10 and
			 6102.90.90 and inserting the following, with the article description for
			 subheading 6102.90.05 having the same degree of indentation as the article
			 description for subheading 6102.90.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6102.90.05Recreational
						performance outerwear5.7%Free (BH, CA, CL, E*, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 5.1% (AU)45%
									
									Other:
									
									6102.90.10Containing 70 percent or more by
						weight of silk or silk waste0.9%Free (AU, BH, CA,
						CL, E, IL, J, JO, KR, MA, MX, OM, P, PE, SG)45%
									
									6102.90.90Other5.7%Free (BH, CA, CL, E*, IL, JO, KR,
						MA, MX, OM, P, PE, SG) 5.1% (AU)45%
									
								
							
						.
				(8)By striking subheadings 6103.41.10 and
			 6103.41.20 and inserting the following, with the article description for
			 subheading 6103.41.05 having the same degree of indentation as the article
			 description for subheading 6103.41.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6103.41.05 Recreational
						performance outerwear61.1¢/kg +
						15.8%Free (BH, CA, CL, IL, JO, KR, MA, MX, P, PE,
						SG) 8% (AU) 36.6¢/kg + 9.4% (OM)77.2¢/kg +
						54.5%
									
									Other:
									
									6103.41.10Trousers, breeches and
						shorts61.1¢/kg + 15.8%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, P, PE, SG) 8% (AU) 36.6¢/kg + 9.4%
						(OM)77.2¢/kg + 54.5%
									
									6103.41.20Bib and brace
						overalls13.6%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, P, PE, SG) 8% (AU) 8.1% (OM)54.5%
									
								
							
						.
				(9)By striking subheadings 6103.42.10 and
			 6103.42.20 and inserting the following, with the article description for
			 subheading 6103.42.05 having the same degree of indentation as the article
			 description for subheading 6103.42.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									 6103.42.05Recreational
						performance outerwear16.1%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 8% (AU)45%
									
									Other:
									
									6103.42.10Trousers, breeches and
						shorts16.1%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)45%
									
									6103.42.20Bib and brace
						overalls10.3%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)90%
									
								
							
						.
				(10)By striking subheadings 6103.43.10 through
			 6103.43.20 and inserting the following, with the article description for
			 subheading 6103.43.05 having the same degree of indentation as the article
			 description for subheading 6103.43.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6103.43.05Recreational
						performance outerwear 28.2%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 8% (AU)72%
									
									Other:
									
									Trousers, breeches and shorts:
									
									6103.43.10Containing 23 percent or more by
						weight of wool or fine animal hair58.5¢/kg +
						15.2%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG) 8%
						(AU)77.2¢/kg + 54.5%
									
									6103.43.15Other28.2%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)72%
									
									6103.43.20Bib and brace
						overalls14.9%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)72%
									
								
							
						.
				(11)By striking subheadings 6103.49 through
			 6103.49.80 and inserting the following, with the article description for
			 subheading 6103.49 having the same degree of indentation as the article
			 description for subheading 6103.49 (as in effect on the day before the date of
			 the enactment of this Act):
					
						
							
								
									6103.49Of other textile
						materials:
									
									Of artificial fibers:
									
									 6103.49.05Recreational performance
						outerwear28.2%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU)72%
									
									Other:
									
									6103.49.10Trousers, breeches and
						shorts28.2%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)72%
									
									6103.49.20Bib and brace
						overalls13.6%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)72%
									
									6103.49.40Containing 70 percent or more by
						weight of silk or silk waste0.9%Free (AU, BH, CA,
						CL, E, IL, J, JO, KR, MA, MX, OM, P, PE, SG)35%
									
									6103.49.80Other5.6%Free (BH, CA, CL, E*, IL, JO, KR,
						MA, MX, OM, P, PE, SG) 5% (AU)35%
									
								
							
						.
				(12)By striking
			 subheading 6104.61.00 and inserting the following, with the article description
			 for subheading 6104.61 having the same degree of indentation as the article
			 description for subheading 6104.61.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6104.61Of wool and fine animal hair:
									
									6104.61.05Recreational performance
						outerwear14.9%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, P, PE, SG) 8% (AU) 8.9% (OM)54.5%
									
									6104.61.10Other14.9%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, P, PE, SG) 8% (AU) 8.9% (OM)54.5%
									
								
							
						.
				(13)By striking subheadings 6104.62.10 and
			 6104.62.20 and inserting the following, with the article description for
			 subheading 6104.62.05 having the same degree of indentation as the article
			 description for subheading 6104.62.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6104.62.05Recreational
						performance outerwear14.9%Free (BH, CA, CL, JO, KR, IL, MA, MX, OM, P, PE, SG)
						8% (AU) 90%
									
									Other:
									
									6104.62.10Bib and brace
						overalls10.3%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU) 90%
									
									6104.62.20Other14.9%Free (BH, CA, CL, JO, KR, IL, MA,
						MX, OM, P, PE, SG) 8% (AU) 90%
									
								
							
						.
				(14)By striking subheadings 6104.63.10 through
			 6104.63.20 and inserting the following, with the article description for
			 subheading 6104.63.05 having the same degree of indentation as the article
			 description for subheading 6104.63.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6104.63.05Recreational
						performance outerwear28.2%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG)
						8% (AU) 72%
									
									Other:
									
									6104.63.10Bib and brace
						overalls14.9%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU) 72%
									
									Other:
									
									6104.63.15Containing 23 percent or more by
						weight of wool or fine animal hair14.9%Free (BH, CA, CL,
						IL, JO, KR, MA, MX, OM, P, PE, SG) 8% (AU) 54.5%
									
									6104.63.20Other28.2%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU) 72%
									
								
							
						.
				(15)By striking subheadings 6104.69 through
			 6104.69.80 and inserting the following, with the article description for
			 subheading 6104.69 having the same degree of indentation as the article
			 description for subheading 6104.69 (as in effect on the day before the date of
			 the enactment of this Act):
					
						
							
								
									6104.69Of other textile
						materials:
									
									Of artificial fibers:
									
									 6104.69.05Recreational performance
						outerwear28.2%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU)72%
									
									Other:
									
									6104.69.10Bib and brace
						overalls13.6%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)72%
									
									6104.69.20Trousers, breeches and
						shorts28.2%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)72%
									
									6104.69.40Containing 70 percent or more by
						weight of silk or silk waste0.9%Free (AU, BH, CA,
						CL, E, IL, J, JO, KR, MA, MX, OM, P, PE, SG)60%
									
									6104.69.80Other5.6%Free (BH, CA, CL, E*, IL, JO, KR,
						MA, MX, OM, P, PE, SG) 5% (AU)60%
									
								
							
						.
				(16)By striking subheadings 6112.20.10 and
			 6112.20.20 and inserting the following, with the article description for
			 subheading 6112.20.05 having the same degree of indentation as the article
			 description for subheading 6112.20.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6112.20.05 Recreational
						performance outerwear28.2%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 8% (AU)72%
									
									Other:
									
									6112.20.10Of man-made fibers28.2%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)72%
									
									6112.20.20Other8.3%Free (BH, CA, CL, E*, IL, JO, KR,
						MA, MX, OM, P, PE, SG) 7.4% (AU)90%
									
								
							
						.
				(17)By striking subheadings 6113.00.10 and
			 6113.00.90 and inserting the following, with the article description for
			 subheading 6113.00.05 having the same degree of indentation as the article
			 description for subheading 6113.00.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6113.00.05Recreational
						performance outerwear7.1%Free (AU, BH, CA, CL, E*, IL, JO, KR, MA, MX, OM, P, PE,
						SG)65%
									
									Other:
									
									6113.00.10Having an outer surface
						impregnated, coated, covered, or laminated with rubber or plastics material
						which completely obscures the underlying fabric3.8%Free (AU, BH, CA, CL, E, IL, JO,
						KR, MA, MX, OM, P, PE, SG)65%
									
									6113.00.90Other7.1%Free (AU, BH, CA, CL, E*, IL, JO,
						KR, MA, MX, OM, P, PE, SG)65%
									
								
							
						.
				(18)By striking
			 subheading 6114.20.00 and inserting the following, with the article description
			 for subheading 6114.20 having the same degree of indentation as the article
			 description for subheading 6114.20.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6114.20Of cotton:
									
									6114.20.05Recreational performance
						outerwear10.8%Free (BH, CA, CL, IL, JO,
						MA, MX, P, PE, SG) 8% (AU) 2.1% (OM) 8.6%
						(KR)90%
									
									6114.20.10Other10.8%Free (BH, CA, CL, IL, JO, MA, MX,
						P, PE, SG) 8% (AU) 2.1% (OM) 8.6% (KR)90%
									
								
							
						.
				(19)By striking subheadings 6114.30.10 through
			 6114.30.30 and inserting the following, with the article description for
			 subheading 6114.30.05 having the same degree of indentation as the article
			 description for subheading 6114.30.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6114.30.05Recreational
						performance outerwear28.2%Free (BH, CA, CL, IL, JO, MA, MX, OM, P, PE, SG) 8%
						(AU)25.3% (KR) 90%
									
									Other:
									
									6114.30.10Tops28.2%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)25.3% (KR)90%
									
									6114.30.20Bodysuits and
						bodyshirts32%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)90%
									
									6114.30.30Other14.9%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)90%
									
								
							
						.
				(20)By striking subheadings 6114.90.05 through
			 6114.90.90 and inserting the following, with the article description for
			 subheading 6114.90.01 having the same degree of indentation as the article
			 description for subheading 6114.90.05 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6114.90.01Recreational
						performance outerwear 5.6%Free (BH, CA, CL, E*, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 5% (AU)60%
									
									Other:
									
									6114.90.05Of wool or fine animal
						hair12%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, P, PE, SG) 8% (AU) 7.2% (OM)90%
									
									6114.90.10Containing 70 percent or more by
						weight of silk or silk waste0.9%Free (AU, BH, CA,
						CL, E, IL, J, JO, KR, MA, MX, OM, P, PE, SG)60%
									
									6114.90.90Other5.6%Free (BH, CA, CL, E*, IL, JO, KR,
						MA, MX, OM, P, PE, SG) 5% (AU)60%
									
								
							
						.
				2.Apparel articles
			 and accessories of other materials, not knitted or crocheted
			(a)NotesThe
			 Additional U.S. Notes to chapter 62 of the Harmonized Tariff Schedule of the
			 United States are amended—
				(1)in Additional U.S.
			 Note 2, by striking For purposes of subheadings and all that
			 follows through 6211.20.15 and inserting For purposes of
			 this chapter; and
				(2)by adding at the
			 end the following new notes:
					
						3. (a)(1)For purposes of this
				chapter, the term recreational performance outerwear means
				trousers (including, but not limited to, paddling pants, ski or snowboard
				pants, and ski or snowboard pants intended for sale as parts of ski-suits),
				coveralls and bib overalls, and jackets (including, but not limited to, full
				zip jackets, paddling jackets, ski jackets, and ski jackets intended for sale
				as parts of ski-suits), windbreakers, and similar articles (including padded,
				sleeveless jackets), the outer surface of which is composed of non-knit,
				non-crocheted fabrics of cotton, wool, hemp, bamboo, silk, or manmade fiber, or
				a combination of such fibers, that are water-resistant, visibly coated, or
				both, with critically sealed seams, and with 5 or more of the following
				options:
							(i)Insulation for cold weather protection.
							(ii)Pockets, at least one of which has a zippered,
				hook and loop, or other type of closure.
							(iii)Elastic, drawcord, or other means of
				tightening around the waist or leg hems, including hidden leg sleeves with a
				means of tightening at the ankle for trousers and tightening around the waist
				or bottom hem for jackets.
							(iv)Venting, not including grommet(s).
							(v)Articulated elbows or knees.
							(vi)Reinforcement in one of the following areas: the
				elbows, shoulders, seat, knees, ankles, or cuffs.
							(vii)Weatherproof closure at the waist or
				front.
							(viii)Multi-adjustable hood or adjustable
				collar.
							(ix)Adjustable powder skirt, inner protective skirt,
				or adjustable inner protective cuff at sleeve hem.
							(x)Construction at the arm gusset that utilizes
				fabric, design, or patterning to allow radial arm movement.
							(xi)Odor control technology.
							The term
				recreational performance outerwear does not include occupational
				outerwear.(b)For purposes of this Note, the following terms
				have the following meanings:
							(i)The term water-resistant means that a
				garment must have a water resistance (see ASTM designations D 3779–81 and D
				7017) such that, under a head pressure of 600 millimeters, not more than 1.0
				gram of water penetrates after two minutes when tested in accordance with the
				current version of AATCC Test Method 35. The water resistance of the garment is
				the result of a rubber or plastics application to the outer shell, lining, or
				inner lining.
							(ii)The term visibly coated refers to
				fabric that is impregnated, coated, covered, or laminated with plastics, such
				as fabrics described in Note 2 to chapter 59.
							(iii)The term sealed seams means seams
				that have been covered by means of taping, gluing, bonding, cementing, fusing,
				welding, or a similar process so that water cannot pass through the seams when
				tested in accordance with the current version of AATCC Test Method 35.
							(iv)The term critically sealed seams
				means seams’ that are sealed—
								(A)for jackets, at the front and back yokes, or at
				the shoulders, arm holes, or both, where applicable; and
								(B)for trousers, at the front (up to the zipper or
				other means of closure) and back rise.
								(v)The term insulation for cold weather
				protection means insulation with either synthetic fill, down, a
				laminated thermal backing, or other lining for thermal protection from cold
				weather.
							(vi)The term venting refers to
				closeable or permanent constructed openings in a garment (excluding front,
				primary zipper closures and grommet(s)) to allow increased expulsion of
				built-up heat during outdoor activities. In a jacket, such openings are often
				positioned on the underarm seam of a garment but may also be placed along other
				seams in the front or back of a garment. In trousers, such openings are often
				positioned on the inner or outer leg seams of a garment but may also be placed
				along other seams in the front or back of a garment.
							(vii)The term articulated elbows or
				knees refers to the construction of a sleeve (or pant leg) to allow
				improved mobility at the elbow (or knee) through the use of extra seams, darts,
				gussets, or other means.
							(viii)The term reinforcement refers
				to the use of a double layer of fabric or section(s) of fabric that is
				abrasion-resistant or otherwise more durable than the face fabric of the
				garment.
							(ix)The term weatherproof closure means
				a closure (including, but not limited to, laminated or coated zippers, storm
				flaps, or other weatherproof construction) that has been reinforced or
				engineered in a manner to reduce the penetration or absorption of moisture or
				air through an opening in the garment.
							(x)The term multi-adjustable hood or adjustable
				collar means a draw cord, adjustment tab, or elastic incorporated into
				the hood or collar construction to allow volume adjustments around a helmet,
				the crown of the head, neck, or face.
							(xi)The terms adjustable powder skirt
				and inner protective skirt refer to a partial lower inner lining
				with means of tightening around the waist for additional protection from the
				elements.
							(xii)The term arm gusset means
				construction at the arm of a gusset that utilizes an extra fabric piece in the
				under arm usually diamond- or triangular-shaped, design, or pattern to allow
				radial arm movement.
							(xiii)The term radial arm movement
				refers to unrestricted, 180-degree range of motion for the arm while wearing
				performance outerwear.
							(xiv)The term odor control technology
				means an additive in a fabric or garment capable of adsorbing, absorbing, or
				reacting with human odors, or effective in reducing odor-causing bacteria,
				including but not limited to activated carbon, silver, copper, or any
				combination thereof.
							(xv)The term occupational outerwear
				means outerwear garments, including uniforms, designed or marketed for use in
				the workplace or at a worksite to provide durable protection from cold or
				inclement weather and/or workplace hazards, such as fire, electrical, abrasion,
				or chemical hazards, or impacts, cuts, punctures, or similar hazards.
							4.For purposes of this chapter, the importer of record
				shall certify upon entry whether garments claimed as recreational
				performance outerwear have an outer surface that is water-resistant,
				visibly coated, or a combination thereof, and shall further enumerate the
				specific features that make the garments eligible to be classified as
				recreational performance
				outerwear.
						.
				(b)Tariff
			 classificationsChapter 62 of the Harmonized Tariff Schedule of
			 the United States is amended as follows:
				(1)By striking
			 subheading 6201.11.00 and inserting the following, with the article description
			 for subheading 6201.11 having the same degree of indentation as the article
			 description for subheading 6201.11.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6201.11 Of wool or fine animal hair:
									
									6201.11.05Recreational performance
						outerwear41¢/kg + 16.3%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, P, PE, SG) 8% (AU) 24.6¢/kg
						+ 9.7% (OM) 52.9¢/kg +
						58.5%
									
									6201.11.10Other41¢/kg +
						16.3%Free (BH, CA, CL, IL, JO, KR, MA, MX, P, PE, SG) 8%
						(AU) 24.6¢/kg + 9.7% (OM) 52.9¢/kg +
						58.5%
									
								
							
						.
				(2)By striking
			 subheadings 6201.12.10 and 6201.12.20 and inserting the following, with the
			 article description for subheading 6201.12.05 having the same degree of
			 indentation as the article description for subheading 6201.12.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6201.12.05Recreational performance outerwear4.4%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG) 3.9% (AU)60%
									
									Other:
									
									6201.12.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG) 3.9% (AU)60%
									
									6201.12.20Other9.4%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)90%
									
								
							
						.
				(3)By striking
			 subheadings 6201.13.10 through 6201.13.40 and inserting the following, with the
			 article description for subheading 6201.13.05 having the same degree of
			 indentation as the article description for subheading 6201.13.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6201.13.05Recreational performance outerwear4.4%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG) 3.9% (AU)60%
									
									Other:
									
									6201.13.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG) 3.9% (AU)60%
									
									Other:
									
									6201.13.30Containing 36 percent or more by
						weight of wool or fine animal hair49.7¢/kg +
						19.7%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 8% (AU)52.9¢/kg +
						58.5%
									
									6201.13.40Other27.7%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)90%
									
								
							
						.
				(4)By striking
			 subheadings 6201.19.10 and 6201.19.90 and inserting the following, with the
			 article description for subheading 6201.19.05 having the same degree of
			 indentation as the article description for subheading 6201.19.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6201.19.05Recreational performance outerwear2.8%Free (AU,
						BH, CA, CL, E*, IL, JO, KR, MA, MX, OM, P, PE, SG)35%
									
									Other:
									
									6201.19.10Containing 70 percent or more by
						weight of silk or silk waste Free35%
									
									6201.19.90Other2.8%Free (AU, BH, CA, CL, E*, IL, JO,
						KR, MA, MX, OM, P, PE, SG)35%
									
								
							
						.
				(5)By striking subheadings 6201.91.10 and
			 6201.91.20 and inserting the following, with the article description for
			 subheading 6201.91.05 having the same degree of indentation as the article
			 description for subheading 6201.91.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6201.91.05Recreational performance outerwear49.7¢/kg +
						19.7%Free (BH, CA, CL, IL, JO, KR, MA, MX, P, PE,
						SG) 8% (AU) 29.8¢/kg + 11.8% (OM)52.9¢/kg + 58.5%
									
									Other:
									
									6201.91.10Padded, sleeveless jackets
						8.5%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, P, PE, SG) 7.6% (AU) 5.1%
						(OM)58.5%
									
									6201.91.20Other49.7¢/kg +
						19.7%Free (BH, CA, CL, IL, JO, KR, MA, MX, P, PE, SG) 8% (AU)
						29.8¢/kg + 11.8% (OM)52.9¢/kg +
						58.5%
									
								
							
						.
				(6)By striking subheadings 6201.92.10 through
			 6201.92.20 and inserting the following, with the article description for
			 subheading 6201.92.05 having the same degree of indentation as the article
			 description for subheading 6201.92.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6201.92.05Recreational performance outerwear9.4%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG) 8% (AU) 90%
									
									Other:
									
									6201.92.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG) 3.9% (AU) 60%
									
									Other:
									
									6201.92.15Water resistant6.2%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 5.5% (AU) 37.5%
									
									6201.92.20Other9.4%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU) 90%
									
								
							
						.
				(7)By striking subheadings 6201.93.10 through
			 6201.93.35 and inserting the following, with the article description for
			 subheading 6201.93.05 having the same degree of indentation as the article
			 description for subheading 6201.93.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6201.93.05Recreational performance outerwear7.1%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG) 6.3% (AU) 65%
									
									Other:
									
									6201.93.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG) 3.9% (AU) 60%
									
									Other:
									
									6201.93.20Padded, sleveless
						jackets14.9%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU) 76%
									
									Other:
									
									6201.93.25Containing 36 percent or more by
						weght of wool or fine animal hair49.5¢/kg +
						19.6%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 8% (AU) 52.9¢/kg +
						58.5%
									
									Other:
									
									6201.93.30Water resistant 7.1%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG) 6.3% (AU) 65%
									
									6201.93.35Other27.7%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU) 90%
									
								
							
						.
				(8)By striking subheadings 6201.99.10 and
			 6201.99.90 and inserting the following, with the article description for
			 subheading 6201.99.05 having the same degree of indentation as the article
			 description for subheading 6201.99.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6201.99.05Recreational performance outerwear4.2%Free (BH,
						CA, CL, E*, IL, JO, KR, MA, MX, OM, P, PE, SG)3.7%
						(AU)35%
									
									Other:
									
									6201.99.10Containing 70 percent or more by
						weight of silk or silk wasteFree35%
									
									6201.99.90Other4.2%Free (BH, CA, CL, E*, IL, JO, KR,
						MA, MX, OM, P, PE, SG)3.7% (AU)35%
									
								
							
						.
				(9)By striking
			 subheading 6202.11.00 and inserting the following, with the article description
			 for subheading 6202.11 having the same degree of indentation as the article
			 description for subheading 6202.11.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6202.11Of wool or fine animal hair:
									
									6202.11.05Recreational performance outerwear
						41¢/kg + 16.3%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, P, PE, SG) 8% (AU) 24.6¢/kg
						+ 9.7% (OM) 46.3¢/kg +
						58.5%
									
									6202.11.10Other41¢/kg +
						16.3%Free (BH, CA, CL, IL, JO, KR, MA, MX, P, PE, SG) 8%
						(AU) 24.6¢/kg + 9.7% (OM) 46.3¢/kg +
						58.5%
									
								
							
						.
				(10)By striking subheadings 6202.12.10 and
			 6202.12.20 and inserting the following, with the article description for
			 subheading 6202.12.05 having the same degree of indentation as the article
			 description for subheading 6202.12.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6202.12.05Recreational performance outerwear8.9%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG)8% (AU)90%
									
									Other:
									
									6202.12.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG)3.9% (AU)60%
									
									6202.12.20Other8.9%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG)8% (AU)90%
									
								
							
						.
				(11)By striking subheadings 6202.13.10 through
			 6202.13.40 and inserting the following, with the article description for
			 subheading 6202.13.05 having the same degree of indentation as the article
			 description for subheading 6202.13.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6202.13.05Recreational performance outerwear4.4%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG)3.9% (AU)60%
									
									Other:
									
									6202.13.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG)3.9% (AU)60%
									
									Other:
									
									6202.13.30Containing 36 percent or more by
						weight of wool or fine animal hair43.5¢/kg +
						19.7%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 8% (AU)46.3¢/kg +
						58.5%
									
									6202.13.40Other27.7%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)90%
									
								
							
						.
				(12)By striking subheadings 6202.19.10 and
			 6202.19.90 and inserting the following, with the article description for
			 subheading 6202.19.05 having the same degree of indentation as the article
			 description for subheading 6202.19.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6202.19.05Recreational performance outerwear2.8%Free (AU,
						BH, CA, CL, E*, IL, JO, KR, MA, MX, OM, P, PE, SG)35%
									
									Other:
									
									6202.19.10Containing 70 percent or more by
						weight or silk or silk wasteFree35%
									
									6202.19.90Other2.8%Free (AU, BH, CA, CL, E*, IL, JO,
						KR, MA, MX, OM, P, PE, SG)35%
									
								
							
						.
				(13)By striking
			 subheadings 6202.91.10 and 6202.91.20 and inserting the following, with the
			 article description for subheading 6202.91.05 having the same degree of
			 indentation as the article description for subheading 6202.91.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6202.91.05Recreational performance outerwear36¢/kg +
						16.3%Free (BH, CA, CL, IL, JO, KR, MA, MX, P, PE,
						SG) 8% (AU) 21.6¢/kg + 9.7% (OM)46.3¢/kg + 58.5%
									
									Other:
									
									6202.91.10Padded, sleeveless jackets
						14%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, P, PE, SG) 8% (AU) 8.4% (OM)58.5%
									
									6202.91.20Other36¢/kg +
						16.3%Free (BH, CA, CL, IL, JO, KR, MA, MX, P, PE, SG) 8% (AU)
						21.6¢/kg + 9.7% (OM)46.3¢/kg +
						58.5%
									
								
							
						.
				(14)By striking
			 subheadings 6202.92.10 through 6202.92.20 and inserting the following, with the
			 article description for subheading 6202.92.05 having the same degree of
			 indentation as the article description for subheading 6202.92.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6202.92.05Recreational performance outerwear6.2%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG)5.5% (AU)37.5%
									
									Other:
									
									6202.92.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG)3.9% (AU)60%
									
									Other:
									
									6202.92.15Water resistant6.2%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG)5.5% (AU)37.5%
									
									6202.92.20Other8.9%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG)8% (AU)90%
									
								
							
						.
				(15)By striking
			 subheadings 6202.93.10 through 6202.93.50 and inserting the following, with the
			 article description for subheading 6202.93.05 having the same degree of
			 indentation as the article description for subheading 6202.93.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6202.93.05Recreational performance outerwear7.1%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG) 6.3% (AU)65%
									
									Other:
									
									6202.93.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down4.4%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG) 3.9% (AU)60%
									
									Other:
									
									6202.93.20Padded, sleeveless
						jackets14.9%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU)76%
									
									Other:
									
									6202.93.40Containing 36 percent or more by
						weight of wool or fine animal hair43.4¢/kg +
						19.7%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 8% (AU)46.3¢/kg +
						58.5%
									
									Other:
									
									6202.93.45Water resistant 7.1%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG) 6.3% (AU)65%
									
									6202.93.50Other27.7%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU)90%
									
								
							
						.
				(16)By striking
			 subheadings 6202.99.10 and 6202.99.90 and inserting the following, with the
			 article description for subheading 6202.99.05 having the same degree of
			 indentation as the article description for subheading 6202.99.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6202.99.05Recreational performance outerwear2.8%Free (AU,
						BH, CA, CL, E*, IL, JO, KR, MA, MX, OM, P, PE, SG)35%
									
									Other:
									
									6202.99.10Containing 70 percent or more by
						weight or silk or silk wasteFree35%
									
									6202.99.90Other2.8%Free (AU, BH, CA, CL, E*, IL, JO,
						KR, MA, MX, OM, P, PE, SG)35%
									
								
							
						.
				(17)By striking
			 subheadings 6203.41 and 6203.41.05 and inserting the following, with the
			 article description for subheadings 6203.41 having the same degree of
			 indentation as the article description for subheading 6203.41 (as in effect on
			 the day before the date of the enactment of this Act):
					
						
							
								
									6203.41Of wool or fine animal hair:
									
									6203.41.05Recreational performance
						outerwear7.6%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, P, PE, SG) 6.8% (AU) 4.5%
						(OM)52.9¢/kg + 58.5%
									
									Trousers,
						breeches, and shorts:
									
									6203.41.10Trousers, breeches, or shorts
						containing elastomeric fiber, water resistant, without beltloops, weighing more
						than 9 kg per dozen7.6% Free (BH, CA, CL,
						IL, JO, KR, MA, MX, P, PE, SG) 6.8% (AU) 4.5%
						(OM)52.9¢/kg + 58.5%
									
								
							
						.
				(18)By striking
			 subheadings 6203.42.10 through 6203.42.40 and inserting the following, with the
			 article description for subheading 6203.42.05 having the same degree of
			 indentation as the article description for subheading 6203.42.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6203.42.05Recreational performance outerwear16.6%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU)90%
									
									Other:
									
									6203.42.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down Free60%
									
									Other:
									
									6203.42.20Bib and brace
						overalls10.3%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU) 90%
									
									6203.42.40Other16.6%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU) 90%
									
								
							
						.
				(19)By striking
			 subheadings 6203.43.10 through 6203.43.40 and inserting the following, with the
			 article description for subheading 6203.43.05 having the same degree of
			 indentation as the article description for subheading 6203.43.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6203.43.05Recreational performance outerwear7.1%Free (BH,
						CA, CL, IL, JO, MA, MX, P, PE, SG) 6.3% (AU) 5.6%
						(KR)65%
									
									Other:
									
									6203.43.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down Free60%
									
									Other:
									
									Bib and brace overalls:
									
									6203.43.15Water resistant 7.1%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG) 6.3% (AU) 65%
									
									6203.43.20Other14.9%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU) 76%
									
									Other:
									
									6203.43.25Certified hand-loomed and folklore
						products 12.2%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU) 76%
									
									Other:
									
									6203.43.30Containing 36 percent or more by
						weight of wool or fine animal hair49.6¢/kg +
						19.7%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 8% (AU) 52.9¢/kg + 58.5%
						
									
									Other:
									
									6203.43.35Water resistant trousers or
						breeches7.1%Free (BH, CA, CL, IL, JO,
						MA, MX, P, PE, SG) 6.3% (AU) 5.6% (KR)65%
									
									6203.43.40Other27.9%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU) 22.3% (KR)90%
									
								
							
						.
				(20)By striking
			 subheadings 6203.49 through 6203.49.80 and inserting the following, with the
			 article description for subheading 6203.49 having the same degree of
			 indentation as the article description for subheading 6203.49 (as in effect on
			 the day before the date of the enactment of this Act):
					
						
							
								
									6203.49Of other textile materials:
									
									6203.49.05Recreational performance
						outerwear27.9%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU)90%
									
									Other:
									
									Of artificial fibers:
									
									6203.49.10Bib and brace
						overalls8.5%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 7.6% (AU)76%
									
									Trousers, breeches and shorts:
									
									6203.49.15Certified hand-loomed and folklore
						products 12.2%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU)76%
									
									6203.49.20Other27.9%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU)90%
									
									6203.49.40Containing 70 percent or more by
						weight of silk or silk wasteFree35%
									
									6203.49.80Other2.8%Free (AU, BH, CA, CL, E*, IL, JO,
						KR, MA, MX, OM, P, PE, SG)35%
									
								
							
						.
				(21)By striking
			 subheadings 6204.61.10 and 6204.61.90 and inserting the following, with the
			 article description for subheading 6204.61.05 having the same degree of
			 indentation as the article description for subheading 6204.61.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6204.61.05Recreational performance outerwear13.6%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, P, PE, SG) 8.1% (OM) 8% (AU)58.5%
									
									Other:
									
									6204.61.10Trousers and breeches, containing
						elastomeric fiber, water resistant, without belt loops, weighing more than 6 kg
						per dozen7.6%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, P, PE, SG) 4.5% (OM) 6.8% (AU)
						58.5%
									
									6204.61.90Other13.6%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, P, PE, SG) 8.1% (OM) 8% (AU) 58.5%
									
								
							
						.
				(22)By striking
			 subheadings 6204.62.10 through 6204.62.40 and inserting the following, with the
			 article description for subheading 6204.62.05 having the same degree of
			 indentation as the article description for subheading 6204.62.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6204.62.05Recreational performance outerwear16.6%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU) 90%
									
									Other:
									
									6204.62.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down Free60%
									
									Other:
									
									6204.62.20Bib and brace
						overalls8.9%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU) 90%
									
									Other:
									
									6204.62.30Certified hand-loomed and folklore
						products 7.1%Free (BH, CA, CL, E, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 6.3% (AU) 37.5%
									
									6204.62.40Other16.6%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU) 90%
									
								
							
						.
				(23)By striking
			 subheadings 6204.63.10 through 6204.63.35 and inserting the following, with the
			 article description for subheading 6204.63.05 having the same degree of
			 indentation as the article description for subheading 6204.63.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6204.63.05Recreational performance outerwear7.1%Free (BH,
						CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG) 6.3% (AU) 65%
									
									Other:
									
									6204.63.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down Free60%
									
									Other:
									
									Bib and brace overalls:
									
									6204.63.12Water resistant7.1%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 6.3% (AU) 65%
									
									6204.63.15Other14.9%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU) 76%
									
									Other:
									
									6204.63.20Certified hand-loomed and folklore
						products11.3%Free (BH, CA, CL, E, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU) 76%
									
									Other:
									
									6204.63.25Containing 36 percent or more by
						weight of wool or fine animal hair13.6%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 8% (AU) 58.5%
									
									Other:
									
									6204.63.30Water resistant trousers or
						breeches 7.1%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 6.3% (AU) 65%
									
									6204.63.35Other28.6%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, OM, P, PE, SG) 8% (AU) 90%
									
								
							
						.
				(24)By striking
			 subheadings 6204.69 through 6204.69.90 and inserting the following, with the
			 article description for subheading 6204.69 having the same degree of
			 indentation as the article description for subheading 6204.69 (as in effect on
			 the day before the date of the enactment of this Act):
					
						
							
								
									6204.69Of other textile
						materials:
									
									6204.69.05Recreational performance
						outerwear2.8%Free (AU, BH, CA, CL, E*,
						IL, JO, KR, MA, MX, OM, P, PE, SG)35%
									
									Other:
									
									Of artificial fibers:
									
									6204.69.10Bib and brace
						overalls13.6%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU) 76%
									
									Trousers,
						breeches and shorts:
									
									6204.69.20Containing 36 percent or more by
						weight of wool or fine animal hair13.6%Free (BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG) 8% (AU) 58.5%
									
									6204.69.25Other28.6%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 8% (AU) 90%
									
									Of silk or silk waste:
									
									6204.69.40Containing 70 percent or more by
						weight of silk waste1.1%Free (AU,
						BH, CA, CL, E, IL, J, JO, KR, MA, MX, OM, P, PE, SG)65%
									
									6204.69.60Other7.1%Free (BH,
						CA, CL, E*, IL, JO, KR, MA, MX, OM, P, PE, SG) 6.3% (AU)
						65%
									
									6204.69.90Other2.8%Free (AU, BH, CA, CL, E*, IL, JO,
						KR, MA, MX, OM, P, PE, SG)35%
									
								
							
						.
				(25)By striking
			 subheadings 6210.40.30 and 6210.40.50 and inserting the following, with the
			 article description for subheading 6210.40.05 having the same degree of
			 indentation as the article description for subheading 6210.40.30 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6210.40.05Recreational performance
						outerwear7.1%Free (AU, BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG)65%
									
									6210.40.30Having an outer
						surface impregnated, coated, covered or laminated with rubber or plastics
						material which completely obscures the underlying fabric3.8%Free (AU,
						BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG)65%
									
									6210.40.50 Other
						7.1%Free (AU, BH, CA, CL, IL, JO, KR,
						MA, MX, OM, P, PE, SG)65%
									
								
							
						.
				(26)By striking
			 subheadings 6210.50.30 and 6210.50.50 and inserting the following, with the
			 article description for subheading 6210.50.05 having the same degree of
			 indentation as the article description for subheading 6210.50.30 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6210.50.05 Recreational performance
						outerwear7.1%Free (AU, BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE,
						SG)65%
									
									6210.50.30 Having an outer
						surface impregnated, coated, covered or laminated with rubber or plastics
						material which completely obscures the underlying fabric3.8%Free (AU,
						BH, CA, CL, IL, JO, KR, MA, MX, OM, P, PE, SG)65%
									
									6210.50.50 Other
						7.1%Free (AU, BH, CA, CL, IL, JO, KR,
						MA, MX, OM, P, PE, SG)65%
									
								
							
						.
				(27)By striking
			 subheading 6211.32.00 and inserting the following, with the article description
			 for subheading 6211.32 having the same degree of indentation as the article
			 description for subheading 6211.32.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.32Of cotton:
									
									6211.32.05Recreational performance
						outerwear8.1%Free (AU, BH, CA, CL, IL,
						JO, KR, MA, MX, P, PE, SG) 1.6% (OM)90%
									
									6211.32.10Other 8.1%Free (AU, BH, CA, CL, IL, JO, KR,
						MA, MX, P, PE, SG) 1.6% (OM)90%
									
								
							
						.
				(28)By striking
			 subheading 6211.33.00 and inserting the following, with the article description
			 for subheading 6211.33 having the same degree of indentation as the article
			 description for subheading 6211.33.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.33Of man-made fibers:
									
									6211.33.05Recreational performance
						outerwear16%Free (AU, BH, CA, CL, IL,
						JO, KR, MA, MX, P, PE, SG) 11.2% (OM) 76%
									
									6211.33.10 Other 16%
						Free (AU, BH, CA, CL, IL, JO, KR, MA, MX, P, PE, SG)
						11.2% (OM) 76%
									
								
							
						.
				(29)By striking
			 subheadings 6211.39 and 6211.39.05 and inserting the following, with the
			 article description for subheading 6211.39 having the same degree of
			 indentation as the article description for subheading 6211.39 (as in effect on
			 the day before the date of the enactment of this Act):
					
						
							
								
									6211.39Of other textile materials:
									
									6211.39.04Recreational performance
						outerwear12%Free (AU, BH, CA, CL, IL,
						JO, KR, MA, MX, P, PE, SG) 7.2% (OM)58.5%
									
									6211.39.08Of wool or fine animal
						hair12%Free (AU, BH, CA, CL, IL, JO, KR,
						MA, MX, P, PE, SG) 7.2% (OM)58.5%
						
									
								
							
						.
				(30)By striking
			 subheading 6211.41.00 and inserting the following, with the article description
			 for subheading 6211.41 having the same degree of indentation as the article
			 description for subheading 6211.41.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.41Of wool or fine animal hair:
									
									6211.41.05Recreational performance
						outerwear12%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, P, PE, SG) 8% (AU) 8.4% (OM)58.5%
									
									6211.41.10Other12%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, P, PE, SG) 8% (AU) 8.4% (OM)58.5%
									
								
							
						.
				(31)By striking
			 subheading 6211.42.00 and inserting the following, with the article description
			 for subheading 6211.42 having the same degree of indentation as the article
			 description for subheading 6211.42.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.42Of cotton:
									
									6211.42.05Recreational performance
						outerwear8.1%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, P, PE, SG) 1.6% (OM) 7.2% (AU)
						90%
									
									6211.42.10Other8.1%Free (BH, CA, CL, IL, JO, KR, MA,
						MX, P, PE, SG) 1.6% (OM) 7.2% (AU) 90%
									
								
							
						.
				(32)By striking
			 subheading 6211.43.00 and inserting the following, with the article description
			 for subheading 6211.43 having the same degree of indentation as the article
			 description for subheading 6211.43.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.43Of man-made fibers:
									
									6211.43.05Recreational performance
						outerwear16%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, P, PE, SG) 8% (AU) 9.6% (OM)90%
									
									6211.43.10Other16%
						Free (BH, CA, CL, IL, JO, KR, MA, MX, P, PE, SG) 8% (AU)
						9.6% (OM)90%
									
								
							
						.
				(33)By striking
			 subheadings 6211.49.10 and 6211.49.90 and inserting the following, with the
			 article description for subheading 6211.49.05 having the same degree of
			 indentation as the article description for subheading 6211.49.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6211.49.05Recreational performance outerwear7.3%Free (BH,
						CA, CL, E, IL, J, JO, MA, MX, OM, P, PE, SG) 6.5%
						(AU)5.8% (KR)35%
									
									Other:
									
									6211.49.10Containing 70 percent or more by
						weight or silk or silk waste 1.2%Free (AU, BH, CA, CL, E, IL, J, JO, KR, MA, MX, OM, P, PE,
						SG)35%
									
									6211.49.90Other7.3%Free (BH, CA, CL, E, IL, J, JO, MA,
						MX, OM, P, PE, SG) 6.5% (AU)5.8% (KR)35%
									
								
							
						.
				3.Rule of
			 construction with respect to presidential proclamation authorityThe amendments made to the Harmonized Tariff
			 Schedule of the United States by this Act shall not be construed to limit the
			 authority of the President to modify the duty applicable under the Harmonized
			 Tariff Schedule to articles imported from any country with which the United
			 States has a free trade agreement in effect.
		4.Effective
			 dateThis Act and the
			 amendments made by this Act shall—
			(1)take effect on the 15th day after the date
			 of the enactment of this Act; and
			(2)apply to articles entered, or withdrawn
			 from warehouse for consumption, on or after that day.
			
